Citation Nr: 1107971	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for a service-
connected bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Marine Corps, 
with active service from February 1962 to May 1965.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (the RO).  

In his May 2009 substantive appeal, the Veteran indicated his 
desire to present evidence and testimony at a hearing before a 
Member of the Board.  In March 2010 correspondence, the Veteran's 
representative stated that the Veteran did not desire to have 
such a hearing.  The Veteran has not since requested another 
hearing.  The hearing request is therefore deemed to have been 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

This claim was previously remanded by the Board in August 2010 
for further evidentiary development.  Specifically, the Board 
remanded the Veteran's claim to afford him an adequate VA 
audiological examination.  Review of the record reflects that the 
Veteran presented for such an examination in August 2010, and the 
report of such has been associated with the Veteran's VA claims 
file.  Therefore, the Board finds that its remand instructions 
have been substantially complied with, and thus, the Board may 
proceed in adjudicating the Veteran's claim.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance); see also D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's bilateral 
hearing loss disability has been manifested by no worse than 
Level I hearing in each ear.  

2.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the Veteran's service-connected bilateral hearing loss disability 
is inadequate.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
service-connected bilateral hearing loss disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2010).  

2.  The criteria for referral of the service-connected bilateral 
hearing loss disability for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's bilateral hearing loss disability claim arises from 
a granted claim of service connection.  The Court observed that a 
claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial ratings 
cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in August 2007 fully satisfied the duty to notify 
provisions concerning his claim for service connection, to 
include how VA determines disability ratings and effective dates 
as per the Court's decision in Dingess.  The Veteran was informed 
that evidence was needed showing his service-connected left 
bilateral hearing loss disability had increased in severity.  He 
was informed of the types of evidence that could substantiate his 
claims, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his service-connected bilateral 
hearing loss disability and informed that VA was responsible for 
obtaining any federal records, VA records, and a medical 
examination, if necessary.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in 
October 2007 and August 2010.  There is no evidence suggesting 
that there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The October 2007 and August 2010 VA examination reports are 
thorough and supported by VA outpatient treatment records.  The 
VA examiners reviewed the Veteran's complete VA claims file and 
recorded his subjective complaints and objective findings.  

Moreover, the Board notes that this claim was remanded in August 
2010 because the October 2007 VA examiner failed to properly 
discuss the effects of the Veteran's bilateral hearing loss 
disability on his daily life as per the Court's holding in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, 
upon instruction by the Board in the August 2010 Remand, the 
August 2010 VA examination report reflects that the August 2010 
VA examiner provided an in-depth discussion of the Veteran's 
complaints regarding the daily effects of his bilateral hearing 
loss disability.  

The Board notes that the Veteran's representative has asserted 
that the August 2010 VA audiological examination results do not 
properly reflect his bilateral hearing loss disability because 
different volume levels were utilized for the Maryland CNC 
testing and Puretone testing.  See the January 2011 Brief by the 
Veteran's representative.  While the Board notes that the August 
2010 VA examination report does reflect that the volume was 
increased between the two tests, further review shows that such 
was necessary because the Veteran was not compliant with the 
testing procedures.  See the August 2010 VA examination report.  
The Board notes that the Veteran has a duty to fully cooperate in 
the development of the claim.  See generally 38 C.F.R. §§ 3.158, 
3.655 (2010).

In light of above, the Board concludes that the October 2007 and 
August 2010 VA examinations are adequate for the purposes of this 
decision, to include whether referral for an extraschedular 
rating is warranted under 38 C.F.R. § 3.321(b).  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 
(2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing, as set forth under 38 C.F.R. 
§ 4.85 (2010).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Rating Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010). Table VII 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a) (2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher.  See 38 C.F.R. § 4.86(b) (2010).

Discussion

The Veteran is seeking a compensable disability rating for a 
service-connected bilateral hearing loss disability under 38 
C.F.R. § 4.85 (2010).  He essentially contends that his hearing 
loss disability is worse than the noncompensable (zero percent) 
assigned evaluation for this time period.  

In October 2007, the Veteran underwent a VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
0
5
10
40
50
26.25
LEFT
0
5
40
45
50
35

Puretone threshold averages were 26.25 and 35 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 98 and 94 percent in the right and left 
ears, respectively.  

This examination report yielded a numerical designation of I in 
the both ears ear (zero to 41 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination).  

Entering the category designations into Table VII, a 
noncompensable evaluation is for assignment under Diagnostic Code 
6100.

In August 2010, the Veteran underwent another VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
15
20
40
50
31.25
LEFT
10
5
50
45
55
38.75

Puretone threshold averages were 31.25 and 38.75 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 96 and 94 percent in the right and left 
ears, respectively.  

This examination report yielded a numerical designation of I in 
the both ears ear (zero to 41 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination).  

Entering the category designations into Table VII, a 
noncompensable evaluation is for assignment under Diagnostic Code 
6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2010) [exceptional patterns of hearing impairment].  However, 
the Veteran's bilateral hearing loss disability does not meet the 
criteria under that section.  More specifically, the Veteran's 
hearing tests do not show a result of 55 decibels or more in 
either ear at each level from 1000 Hz to 4000 Hz or 30 decibels 
or less at 1000 Hz and 70 decibels or more at 2000 Hz, as would 
be required for application of table VIa under 38 C.F.R. § 4.86 
(a) or (b).  Therefore, a higher disability rating cannot be 
awarded to the Veteran under 38 C.F.R § 4.86, and thus, the 
rating under 38 C.F.R. § 4.85 is the correct rating under the 
regulations for this Veteran.

As noted above, the August 2010 VA examiner noted the Veteran's 
complaints of how his service-connected bilateral hearing loss 
disability affects his daily life.  See the August 2010 VA 
audiological examination report.  Because the examiner elicited 
information from the Veteran concerning the functional effects of 
his disability, compliance with all applicable regulatory 
provisions was accomplished.  See Martinak, supra.

In short, the medical evidence does not support a compensable 
evaluation for the Veteran's bilateral hearing loss disability 
under any pertinent criteria.

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for a compensable disability rating were not met 
during the Veteran's appeal.  Accordingly, staged ratings are 
inapplicable.  See id.

In so concluding, the Board acknowledges the obvious sincerity of 
the Veteran in pursuing a higher rating.  The Board, however, is 
obligated to decide cases based on the evidence before it rather 
than on such factors.  Based on the evidence of record, a higher 
rating is not in order.

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

It appears that the Veteran is asserting that the schedular 
criteria are inadequate for evaluating the Veteran's service-
connected bilateral hearing loss disability.  The Board 
disagrees.  As fully detailed above, a higher disability rating 
is available where specific criteria are met.  The Veteran does 
not meet the schedular criteria for a higher disability rating.  
It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluation for the 
service-connected disability is adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.


ORDER

Entitlement to an initial compensable evaluation for a service-
connected bilateral hearing loss disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


